                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


FACTORY SALES AND ENGINEERING, INC.                           CIVIL ACTION

VERSUS                                                        NO. 18-6300

CHUBB EUROPEAN GROUP, LTD, ET AL.                             SECTION: “B”


                                      OPINION

     Before the Court is Appellant Factory Sales and Engineering,

Inc.’s appeal from a decision of the United States Bankruptcy Court

for the Eastern District of Louisiana (Rec. Doc. 1, 4). Appellees

ACE European Group, Ltd., Westchester Fire Insurance Co., and Chubb

European   Group,    Ltd.     filed    a   response         brief    (Rec.   Doc.   6).

Appellant filed a reply brief (Rec. Doc. 10).

     Appellant,      Factory    Sales          and   Engineering        (“FSE”),    has

submitted the following Statement of Issues on Appeal from the

Judgment of the Bankruptcy Court entered on June 14, 2018 (Rec.

Doc. 4):

     1. Whether,     under     the    principles        of     New    York   contract

         interpretation law, the Agreement of Indemnity (“Executed

         Indemnity”)    governing          the       relationship       between     the

         Appellees     (the     "Sureties")           and     Factory     Sales     and

         Engineering, Inc. ("FSE") is ambiguous regarding whether

         collateral provided to the Sureties for a specific bond

         must be released to FSE when that bond is released.


                                           1
      2. If the Executed Indemnity is ambiguous, whether, under New

        York law, it should be construed against the Sureties as

        its drafters.

      3. If the Executed Indemnity is ambiguous, whether, in light

        of other related instruments and the New York law doctrine

        of expressio unius est exclusio alterius ("the expression

        of one thing means the exclusion of other things"), the

        omission    of   explicit    language    providing       for   cross-

        collateralization    in    the    Executed   Indemnity    should   be

        deemed intentional.

      4. If the Executed Indemnity is ambiguous, whether the weight

        of the other extrinsic evidence supports interpreting it

        to require the Sureties to release collateral provided by

        FSE for a specific bond to FSE when that bond is released.

      5. Whether the Sureties are obligated under New York law to

        return the disputed deposits to FSE.

      For the reasons discussed below,

      IT IS ORDERED that the opinion of the Bankruptcy Court

is AFFIRMED, dismissing the instant appeal at appellant's costs.

      Factory Sales and Engineering, Inc. (FSE) was in the business

of   designing,    manufacturing    and    installing   large     pieces   of

industrial equipment for various clients around the world. See

Rec. Doc. 2-5. Sometime in 2012, FSE was in contact with an

insurance broker, Marsh, Inc. (Marsh). See Rec. Doc. 2-5 at 70.

                                     2
Because some of FSE’s customers required FSE to provide surety

bonds, FSE was put in contact with ACE European Group, Ltd.,

Westchester Fire Insurance Co., and Chubb European Group, Ltd.

(“the Sureties”. See id. In September 2012, the Sureties began

issuing bonds for FSE. See id. To protect themselves against the

risk of loss on the bonds, the Sureties required that FSE sign the

Indemnity Agreement. Id. Under the Indemnity Agreement, FSE was

required to deposit cash collateral with the Sureties. Id. at 71.

     On May 9, 2017, FSE filed a petition in state court seeking

the return of $2.35 million in collateral held by the Sureties.

See Rec. Doc. 2-5. On June 6, 2017, an involuntary Chapter 7

petition was filed against FSE by several of its creditors. Id.

The Sureties removed the case to federal court. Id. at 62. On July

17, 2017, the case was converted to a Chapter 11 reorganization.

See Rec. Doc. 2-5. After hearing testimony and reviewing the

evidence,    the    Bankruptcy     Court      found    that   the     Sureties       were

entitled to keep the $2.35 million in collateral and apply it to

any outstanding claims on projects that were not completed by FSE.

Id. at 184-85. Specifically, the Bankruptcy Court held that the

language    was    not   ambiguous      and   that    it    called    for     a    cross-

collateralization        of    bonds.   Id.   The     Bankruptcy      Court       further

found   that      even    if     the    language       of     the     contract        was

ambiguous,     the extrinsic        evidence     supported      the    result        that

the Sureties were entitled to hold onto the collateral at issue.

Id. at 184-99.
                                          3
      On June 26, 2018, FSE filed a notice of appeal. See Rec. Doc.

1.

      Appellant argues that this Court should reverse the ruling of

the Bankruptcy Court because the executed indemnity agreement at

issue does not provide for cross-collateralization among separate

bonds. See Rec. Doc. 4 at 6. Specifically, Appellant argues that

the collateral is bond-specific. Id. According to Appellant, the

language in the executed indemnity agreement is ambiguous as a

matter of New York law. Id. at 7. Therefore, Appellant urges this

court to construe the agreement against the Appellees and render

judgment in favor of Appellant. Id.

      Appellees argue that the ruling of the Bankruptcy Court should

be upheld because the collateral is cross-collateralized across

multiple bonds issues in other projects that Appellant has worked

on. See Rec. Doc. 6 at 9-10. Specifically, Appellees argue that

they are entitled to keep the funds and use those funds to pay off

any   outstanding   claims   for   projects   that   Appellant   has   not

completed. Id. at 7, 12.

      The Fifth Circuit has consistently held that the standard of

review applicable to bankruptcy appeals in a district court is the

same as the standard applied by a Court of Appeals to a district

court proceeding.    In re Killebrew, 888 F.2d 1516, 1519 (5th Cir.

1989).   Factual findings of the Bankruptcy Court are reviewed for

clear error, FED. R. BANKR. P. 8013, and the appellant has the burden

                                    4
of demonstrating that the bankruptcy court's findings are clearly

erroneous.        In re Drehsen, 190 B.R. 441, 442 (M.D. Fla. 1995).

Conclusions of law, and mixed conclusions of law and fact are

reviewed de novo.         In re Nation Gypsum Co., 208 F.3d 498, 504 (5th

Cir. 2000).

      “Interpretation of a contract is a legal question reviewed de

novo.” Hoffman v. L & M Arts, 838 F.3d 568, 581 (5th Cir. 2016);

Field Motor Sports, Inc. v. Traxxas, L.P., 861 F.3d 591, 597 (5th

Cir. 2017); In re Killebrew, 888 F.2d 1516, 1519 (5th Cir. 1989);

accord JA Apparel Corp. v. Abboud, 568 F.3d 390, 397 (2d Cir. 2009)

(finding that the court must review de novo whether a contract is

ambiguous as it is a question of law). However, when the court

uses extrinsic evidence, “the meaning of the ambiguous contract is

a question of fact for the factfinder.” Field Motor Sports, Inc.,

861 F.3d at 598 (quoting JA Apparel Corp., 568 F.3d at 397).

      Due to the choice of law provision in the contract, the

contract is governed by New York law. Under New York law, to

determine the terms of a contract, a court must look to the

parties’ intent based on the language they used in the contract.

See Consarc Corp. v. Marine Midland Bank, N.A., 996 F.2d 568, 573

(2d Cir. 1993) (citing Slatt v. Slatt, 477 N.E.2d 1099 (N.Y.

1985)). Thus, “words of a contract must be given a fair and

reasonable meaning in accordance with the parties’ intent.” Sutton

v.   E.   River    Sav.    Bank,   55   N.Y.2d   550,   555   (1982)   (internal

                                         5
quotation marks omitted). In determining the parties’ intentions,

the court may look to the four corners of the agreement and enforce

the contract according to those terms in which the parties agreed

upon. See New York State Workers’ Compensation Bd. v. Murray Bresky

Consultants, Ltd., 155 A.D.3d 1408, 1410 (N.Y. App. Div. 2017);

see also In re World Trade Ctr. Disaster Site Litig., 754 F.3d

114,   122    (2d    Cir.   2014)     (stating   that   agreements   are    to    be

construed in accordance with the parties’ intent); Cont’l Ins. Co.

v. Atl. Cas. Ins. Co., 603 F.3d 169, 180 (2d Cir. 2010) (holding

that the best evidence of parties’ intentions is the contract

itself).

       A court must be able to determine if a contract is unambiguous

on its face. See Medtech Prods. v. Ranir, LLC, 596 F. Supp. 2d

778, 808 (S.D. N.Y. 2008). An unambiguous contract is one which

has a “definite and precise meaning.” Id. A contract will be

unambiguous when there is no reasonable basis for a difference of

opinion. Id. According to the court in Medtech Prods., even if the

parties      argue    or    present     different   interpretations        in    the

litigation, the contract is not ambiguous. Id. (citing Metro Life

Ins. Co. v. RJR Nabisco Inc., 906 F.2d 884, 889 (2d Cir. 1990)).

       On the other hand, a contract is ambiguous if it is subjected

to more than one reasonable interpretation. Medtech Prods., 596 F.

Supp. 2d at 808. “Ambiguity in a contract is the inadequacy of the

wording to classify or characterize something that has potential

                                          6
significance.” Eternity Global Master Fund Ltd. v. Morgan Guar.

Trust Co., 375 F.3d 168, 178 (2d Cir. 2004). New York courts have

repeatedly held that a contract is ambiguous when the terms of the

contract    could     suggest   more   than    one   meaning    when   viewed

objectively. See e.g. Law Debenture Trust Co. of N.Y. v. Maverick

Tube Corp., 595 F.3d 458, 466 (2d Cir. 2010); Chapman v. N.Y. St.

Div. of Youth, 546 F.3d 230, 236 (2d Cir. 2008); World Trade Ctr.

Props., L.L.C. v. Hartford Fire Ins. Co., 345 F.3d 154, 184 (2d

Cir.    2003).   In    analyzing   whether     the   contract    was   viewed

objectively, courts look to whether the contract was looked at by

a “reasonably intelligent person” who would thus have knowledge of

the practices and words used in that particular business. See

Chapman, 546 F.3d at 236.

       If a court finds that a contract is ambiguous, then and only

then, must a court consider extrinsic evidence. See id.; see also

Gerritsen v. Glob. Trading, Inc., 2008 U.S. Dist. LEXIS 124482 *24

(E.D. N.Y. Nov. 18, 2008). As noted in Chapman, a court must

consider whether a contract is ambiguous by first looking at the

contract itself without the use of extrinsic evidence. Chapman,

546 F.3d at 236. If the contract is ambiguous, then extrinsic

evidence1 must be used by the court in order to determine the true



1 Extrinsic evidence is all evidence that relates indirectly to a matter, such
as evidence of the meaning of a writing other than the writing itself. See
STEPHEN MICHAEL SHEPPARD, Extrinsic Evidence, in THE WOLTERS KLUWER BOUVIER LAW
DICTIONARY DESK EDITION (2012), available at LexisNexis.

                                       7
meaning of the contract and the parties’ intent. However, extrinsic

evidence may not be used to reform or remake a contract. See

Acranom Masonry, Inc. v. Wenger Constr. Co., 2017 U.S. Dist. LEXIS

161248 *32 (E.D. N.Y. Sept. 29, 2017) (“[E]xtrinsic evidence cannot

be   introduced   to   alter   or   add   a   provision   to   a   written

agreement.”). In Acranom Masonry, Inc., the court explained that

extrinsic evidence should be limited to resolving the specific

ambiguity in the contract. A court should not use such extrinsic

evidence to create an entirely new contract between the parties by

adding or deleting terms of the written contract at issue. Id.

     While the court in Acranom Masonry, Inc. found the contract

to be ambiguous, the court, nevertheless, held that the defendant’s

extrinsic evidence was not enough to cure the ambiguities. Id. at

*39. According to the court, the defendant’s extrinsic evidence

did not address any of the ambiguities recognized by the court and

the defendant only sought to use the evidence to “fill a gap” in

the contract. Id. at *33-34. The court further stated that while

the Second Circuit has stated that extrinsic evidence may be used

to resolve an ambiguity when there is an omission of a material

fact, the New York Court of Appeals has rejected this exception

and found that such omission does not, of itself, create an

ambiguity. Id. at *34-35. See, e.g., Nissho Iwai Eur. v. Korea

First Bank, 782 N.E.2d 55, 60 (N.Y. 2002); Reiss v. Fin Performance



                                    8
Corp., 764 N.E.2d 958, 961 (N.Y. 2001); Trustees of Freeholders &

Commonality v. Jessup, 65 N.E. 949, 951 (N.Y. 1903).

     A. The contract is not ambiguous and grants the Sureties the

        right to hold the collateral security

     The Court agrees with the Bankruptcy Court’s finding that the

Indemnity Agreement is not ambiguous. The parties’ disagreement

turns on the meaning of the phrase “any Bond” in the Executed

Indemnity.    The relevant provision at issue states:

           1.   PREMIUMS & COLLATERAL FOR SURETYSHIP- The
      INDEMNITORS shall pay or cause to be paid to the SURETY
     both the agreed premium and, upon written request by the
     SURETY at any time, collateral security for its
     suretyship until the INDEMNITOR shall furnish to the
     SURETY competent written evidence, satisfactory to the
     SURETY, of the termination of any past, present and
     future liability under any Bond. The INDEMNITOR . . .
     further consents that the collateral security provided
     in consideration of suretyship may be held by the SURETY
     in any investment or depository that the SURETY in its
     sole discretion deems advisable and prudent. The
     Surety’s election not to demand collateral at the
     inception of the suretyship obligation shall not operate
     as a waiver of the right to demand and receive such
     collateral at any time before liability has terminated
     under any Bond. (Emphasis added).

     Rec. Doc. 2-5 at 18.

     Appellant argues that the terms “the agreed premium” and “any

Bond” are singular and can be interpreted to be referencing a

specific bond. Rec. Doc. 4 at 10. Appellee rejects this argument,

stating that the Bankruptcy Court correctly found that the Executed

Indemnity plainly states that the collateral security lasts until

there   is   no   future   liability   under   any   bond,   and   not   until

                                       9
termination of liability under “a” Bond or “the” Bond. Rec. Doc.

6 at 10. The Court is not persuaded that the term “any Bond” is

ambiguous   or   can   reasonably   by   interpreted   as   referencing   a

specific bond. The word “any” in the agreement indicates the

parties’ intent for the bonds to be cross-collateralized and not

just bond specific. The agreement clearly states that collateral

security for the suretyship is to           last until the indemnitor

furnishes written evidence of the termination of “past, present,

and future liability under any Bond.” Rec. Doc. 2-5 at 18. Any

reasonable, objective person, especially one in this particular

business, can identify that the word “any” suggests more than one

potential item and is not used to describe a single, specific item.

Appellant’s argument that the term “any Bond” is singular is not

persuasive, because when the term “any” precedes a noun, it is

generally for the specific purpose of making clear that the writer

or speaker is not identifying a single, specific instance of the

noun. As the bankruptcy judge below noted, the agreement did not

state “under the Bond” which would indicate a reference to a

specific, singular Bond.      From the face of the contract, the

contract provides that Appellant is to pay Appellees until there

is not any further liability on any bond, which would include all

bonds – past, present, or future - that Appellees have issued on

behalf of Appellant. This interpretation is not only consistent

with the terms of the agreement and the purpose of the agreement

                                    10
(to protect the Sureties in case of a loss from the issuance of

bonds), but this interpretation is also consistent with industry

practice. According to the testimony of Chris Vahey2, collateral

bonds are held on an account basis or a “total global exposure”

unless there is only one bond for an account.3 See Rec. Doc. 2-3

at 149-50, 166-67. Furthermore, just because Appellants argue a

different interpretation in the litigation does not make this

provision of the contract ambiguous. See Medtech Prods., 596 F.

Supp. 2d at 808.

     Therefore, this Court finds that the terms of the Executed

Indemnity   agreement    are   not   ambiguous      from   the   face   of   the

contract.    Since   this   Court    finds   that    the   contract     is   not

ambiguous, it is not necessary to address Appellant’s remaining

arguments concerning the use of extrinsic evidence, as extrinsic

evidence need only be considered in ambiguous contracts.




2 Chris Vahey has been a surety underwriter for almost 20 years.
3 Since Vahey is familiar with industry practices, customs, and terms used,
the Court finds that his reasonable and objective interpretation is
consistent with the terms of the contract. See Chapman, 546 F.3d at 236
("[A]n ambiguity exists where a contract term could suggest more than one
meaning when viewed objectively by a reasonably intelligent person who has
examined the context of the entire integrated agreement and who is cognizant
of the customs, practices, usages and terminology as generally understood in
the particular trade or business.")

                                     11
    Accordingly, the judgment of the Bankruptcy Court is

AFFIRMED, dismissing instant appeal at appellant’s costs.

    New Orleans, Louisiana, this 14th day of March, 2019.



                             ___________________________________
                             SENIOR UNITED STATES DISTRICT JUDGE




                               12
